Citation Nr: 0027104	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-10 061	)	DATE
	)
	)

On appeal from the`
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis, including of the cervical spine, left foot, and 
right elbow, as secondary to a service-connected left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  A March 1998 rating decision denied service 
connection for arthritis.  A March 1999 rating decision 
granted service connection for traumatic arthritis of the 
left ankle as 10 percent disabling.  A June 1999 hearing 
officer decision denied service connection for multiple joint 
arthritis as secondary to the service-connected traumatic 
arthritis of the left ankle.  

The representative's June 1999 statement expressed 
disagreement with the initial assignment of a 10 percent 
rating for traumatic arthritis of the left ankle.  This 
matter is referred to the RO.  


FINDINGS OF FACT

1.  The medical evidence does not show in-service diagnosis 
or treatment of multiple joint arthritis or include a nexus 
opinion relating current multiple joint arthritis directly to 
active service.  

2.  Five physicians, including two orthopedic surgeons, 
opined that the veteran's orthopedic disabilities were caused 
by repetitive trauma during 20 years of working for a school 
district.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple joint arthritis, including of the cervical spine, 
left foot, and right elbow, is not well grounded on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Multiple joint arthritis, including of the cervical 
spine, left foot, and right elbow, is not proximately due to 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well grounded claim

The veteran has met the initial burden of showing that his 
claim is well grounded.  Although not well grounded on a 
direct basis, the claim is well grounded on a secondary 
basis.  A well grounded claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C. 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

A well grounded claim on a secondary basis requires competent 
evidence of current disability and a nexus between a service-
connected disability and the current disability (medical 
evidence).  Where a veteran claims a new disease or 
disability that is the result of his service-connected 
disability, competent evidence must be submitted to make the 
claim well grounded.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134 (1994).  

The veteran met the first requirement for a well grounded 
claim on either a direct or secondary basis.  The medical 
evidence includes a diagnosis of a current multiple joint 
arthritis disability, including of the cervical spine, left 
foot, and right elbow.  An April 1997 letter from a private 
physician states that the veteran had severe degenerative 
arthritis that affected most of his joints.  The November 
1997, December 1997, and April 1998 letters from another 
private physician state that the veteran has progressive 
degenerative joint disease involving almost all of the joints 
of his body from the neck all the way down to the feet area.  
A March 1996 feet x-ray demonstrated tarsal joint 
degenerative disease, and an August 1998 VA diagnosis 
included cervical spine multilevel degenerative arthritis and 
posttraumatic arthritis of the right elbow.  An April 1999 
letter from another private physician states the veteran had 
multifocal osteoarthritis.  

The claim is not well grounded on a direct basis because the 
second and third requirements for a well grounded claim are 
not met.  

The second requirement is not met because service medical 
records show no diagnosis or treatment of multiple joint 
arthritis, including of the cervical spine, left foot, and 
right elbow.  Instead, the veteran's musculoskeletal system 
was normal at the September 1964 preinduction and July 1966 
separation examinations.  In February 1966, the medical 
examination board noted traumatic arthritis of the left 
ankle, which is already service connected as a separate 
disability.  Service medical records are otherwise silent 
about the veteran's other joints.  The veteran's lay 
assertion that multiple joint arthritis was incurred in 
service cannot be accepted in lieu of an official record of 
diagnosis or treatment because the evidence does not show 
combat duty.  See 38 U.S.C.A. § 1154(b) (West 1991).  
Although the veteran served on active duty during the Vietnam 
era, Form DD 214 and a June 1997 medical report show that his 
overseas service was in Germany.  

The third requirement is not met because the medical evidence 
does not include a nexus opinion relating multiple joint 
arthritis, including of the cervical spine, left foot, and 
right elbow, directly to an in-service event.  Instead, the 
veteran worked for a school district for 20 years as a truck 
driver.  His usual duties included driving, repetitive 
loading and unloading of boxes weighing 50-70 pounds, and 
moving furniture.  Eventually, he received a disability 
retirement.  In separation examinations and reviews of 
medical records, multiple orthopedic surgeons and physicians 
opined that the veteran's orthopedic problems were the result 
of 20 years of repetitive trauma from physical labor on the 
job for the school district.  The claim of entitlement to 
service connection for multiple joint arthritis is not well 
grounded on a direct basis.  

The claim is well grounded on a secondary basis because the 
medical evidence includes a nexus opinion relating multiple 
joint arthritis, including of the cervical spine, left foot, 
and right elbow, to a service-connected disability.  An April 
1999 letter from a private physician states that there 
certainly was a very good possibility that the veteran's foot 
problem had created mechanical changes that certainly could 
aggravate the degenerative joint disease in the veteran's 
back.  A June 1999 letter from a private chiropractor states 
that he reviewed the veteran's past medical history, MRI 
reports, and x-rays and that he concurred with the April 1999 
physician.  The claim of entitlement to service connection 
for multiple joint arthritis is well grounded on a secondary 
basis.  

If a claim is well grounded, the case will be decided on the 
merits after the Board has determined that the VA has 
fulfilled its duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a).  The RO obtained 
service medical records and medical records from the 
identified private examiners.  The veteran received a VA 
examination, filed lay statements with the RO, and declined 
the opportunity for a hearing.  Therefore, the VA fulfilled 
its duty to assist under 38 U.S.C.A. § 5107(a).  


Service connection

In this case, a preponderance of the evidence is against 
service connection.  

In support of service connection, the June 1999 private 
chiropractor concurred with the April 1999 private 
physician's opinion that the veteran's service-connected left 
ankle problem caused mechanical problems with movement that 
aggravated degenerative joint disease in the veteran's back.  

Against service connection, overwhelming medical evidence 
shows that multiple joint arthritis, including of the 
cervical spine, left foot, and right elbow, is not 
proximately due to a service-connected disability.  At least 
five physicians, including two orthopedic surgeons, 
attributed the veteran's orthopedic problems to his 20 years 
of employment with a school district.  An August 1998 VA 
examiner opined that the veteran's arthritic symptoms, other 
than arthritis of the ankle, had no relationship to service-
connected ankle sprains.  He further opined that the 
veteran's symptoms were secondary to industrial injuries and 
the natural aging process.  In June 1996, a private 
psychiatrist reviewed the veteran's medical records and 
opined that the veteran's acute and cumulative orthopedic 
problems were derived from 20 years of physical labor for the 
school district.  

With respect to the cervical spine, a June 1995 occupational 
injury report states that the veteran injured his spine while 
lifting boxes at work.  In March 1996 and November 1996, 
after interviewing the veteran and conducting a detailed 
orthopedic examination, a private orthopedic surgeon opined 
that the veteran's neck and back disabilities were the result 
of cumulative trauma during the course of his employment with 
the school district.  In June 1996, a second private 
orthopedic surgeon attributed one-third of the veteran's neck 
disability to the June 1995 lifting injury, one-third to 
continuous and repetitive trauma from work duties in 1993-
1995, and one-third to off-hour activities, including sports.  
In April 1997, the first private orthopedic surgeon again 
opined that cumulative trauma from years of heavy work 
developed an arthritic condition of the cervical spine.  

With respect to the left foot, in June 1996, the veteran 
reported injuring his leg and ankle when he fell from a 
ladder during firefighter's training prior to his job with 
the school district.  In June 1997, the veteran reported 
cumulative injury throughout the years to his feet.  

With respect to the right elbow, a June 1995 occupational 
injury report states that the veteran injured his arm while 
lifting boxes at work.  In March 1996 and November 1996, 
after interviewing the veteran and conducting a detailed 
orthopedic examination, a private orthopedic surgeon opined 
that the veteran's right elbow disability was the result of 
cumulative trauma during the course of his employment with 
the school district.  In December 1996, another private 
physician opined that that the veteran's osteoarthritis of 
the right elbow resulted from hyperextending his right elbow 
while lifting a crate of oranges in June 1995.  In April 
1997, a second private orthopedic surgeon opined that the 
cumulative trauma from years of heavy work developed an 
arthritic condition of the right elbow.  Even considering the 
June 1995 injury, the second orthopedic surgeon opined that 
the veteran developed loose bodies in the right elbow over a 
period of years secondary to repetitive trauma.  

The claim must be denied because a preponderance of the 
evidence shows that multiple joint arthritis, including of 
the cervical spine, left foot, and right elbow, is not 
proximately due to a service-connected disability.  


ORDER

Entitlement to service connection for multiple joint 
arthritis, including of the cervical spine, left foot, and 
right elbow, is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

